                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PATRICK SHEEHAN,                    :   CIVIL NO. 1:18-CV-1748
                                           :
              Petitioner                   :   (Chief Judge Conner)
                                           :
       v.                                  :
                                           :
WARDEN CATRICIA L. HOWARD,                 :
                                           :
              Respondent                   :

                                  MEMORANDUM

       Before the court is a petition for a writ of habeas corpus (Doc. 1) pursuant to

28 U.S.C. § 2241 filed by petitioner Daniel Patrick Sheehan (“Sheehan”), a Federal

Bureau of Prisons (“BOP”) inmate currently incarcerated at Federal Correctional

Institution at Allenwood Medium (“FCI-Allenwood Medium”), White Deer,

Pennsylvania. For the reasons set forth below, the court will dismiss the petition

for lack of jurisdiction.

I.     Background

       Sheehan’s criminal matter proceeded in the United States District Court for

the Eastern District of New York as follows:

       By indictment filed on March 20, 2013, the defendant was charged in
       Count One with a “Hobbs Act Extortion” in that he allegedly
       “demanded money from the Home Depot Store in Huntington Station,
       New York via threatening letters and telephone calls to the store’s
       manager” in violation of 18 U.S.C. § 1951, and, under Count Two, with
       the “Use of a Destructive Device to Commit [the] Extortion” charged in
       Count One in violation of 18 U.S.C. § 924(c)(1)(B)(ii).
The case was tried before a jury over several days beginning on June
11, 2013. During defendant’s opening statement, he acknowledged his
guilt as to Count One consistent with what he told members of law
enforcement upon his arrest. But he denied the allegations in Count
Two upon the ground that the “pipe bomb” he secreted in the store
was not functional and thus the device was not a “destructive device”
as defined by statute. The jury returned a verdict of guilty as to both
counts. By Memorandum & Order, dated July 11, 2014, the Court
denied defendant’s motions pursuant to Rules 29 and 33 of the Federal
Rules of Criminal Procedure, rejecting the contentions that he was
entitled to acquittal or a new trial on the grounds that the “pipe bomb”
was not a destructive device, he was denied a fair trial, and the jury
charge was flawed. Sheehan was sentenced to a term of imprisonment
of 30 years on Count Two (the mandatory minimum) and a consecutive
term of imprisonment of one month on Count One.

On appeal, Sheehan continued to challenge his conviction under
Count Two maintaining that the “pipe bomb” was not a “destructive
device”, that the prosecutor’s summation deprived him of a fair trial,
and that the jury instructions were erroneous. On September 23, 2016,
the Second Circuit rejected defendant’s arguments and affirmed his
conviction.

...

In his [28 U.S.C. § 2255] petition, defendant asserts that his conviction
on Count Two should be vacated as trial counsel rendered ineffective
assistance in that (1) he failed to view discovery with defendant; (2) his
loyalty was with the prosecution; (3) he “barred [defendant] from
discussing Media lies while on the stand to the point [defendant] did
not take the stand at all;” (4) he conceded defendant’s guilt as to the
extortion count when Sheehan “only attempted extortion;” (5) he
failed to follow-up when defendant’s PSR was not done for six months;
(6) he moved defendant to a prison called GEO to make it easier on the
US Marshals; and (7) he failed to make any pretrial motions or conduct
any investigation. (DE 75 at 2-14.) As to “appellate” counsel, he claims
that the counsel who represented him at sentencing and was supposed
to represent him on appeal (1) failed to argue that defendant was
entitled to a 3 point reduction for his crime being attempted extortion
and not extortion; (2) would not email defendant and blocked his
phone calls, and (3) farmed him out to co-counsel without consulting
him. Further, that co-counsel never met him or discussed the appeals
strategy, waived oral argument, and referred to him as delusional on
appeal. (Id. at 15-19.) Lastly, defendant argues that the Supreme
Court ruling in Johnson v. United States, ––– U.S. ––––, 135 S.Ct. 2551,
                                    2
      192 L.Ed.2d 569 (2015) “eliminates attempted extortion as a violent
      crime worthy of supporting a 924c as a predicate offense.” (Id. at 19-
      21.)

Sheehan v. United States, No. 16-CV-6385, 2018 WL 1796548, at *1 (E.D.N.Y. April

16, 2018) (footnote omitted). On April 16, 2018, in denying the § 2255 motion, the

district court rejected each ineffective assistance of counsel claim. Id. The district

court also held in abeyance the Johnson issue pending appointment of counsel and

further briefing. Id. at *8-9. Sheehan subsequently withdrew the Johnson claim.

See United States v. Sheehan, No. 13-CR-186, at (Doc. 108) (E.D.N.Y.).

      Sheehan filed the instant petition (Doc. 1) seeking relief based on the

following: (1) he is factually innocent of the predicate offense of extortion because

he never received any property; (2) the jury instructions were improper and his

counsel was ineffective in failing to object to them; (3) the trial judge improperly

rejected his Fourth Amendment claim; (4) the trial judge failed to issue a certificate

of appealability regarding the denial of his § 2255 motion; (5) the trial judge

improperly gave the prosecution extensions of time; and, (6) his lawyers controlled

the content in his Rule 29 and 33 motions. (Doc. 1, at 6-8, 10-14). Sheehan claims

that the remedy under § 2255 is inadequate or ineffective because the denial of his §

2255 motion was “cursory, evasive and bias[ed]”, the district court relied on 2017

case law when ruling on the Fourth Amendment claim, and the district court

denied him a certificate of appealability. (Id. at 5). He urges the court to overturn

his conviction and immediately release him from custody. (Id. at 8).




                                           3
II.   Discussion

      Federal prisoners seeking post-conviction relief from their judgment of

conviction or the sentence imposed are generally required to bring their collateral

challenges pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(e). Section 2255(e)

provides that:

      An application for a writ of habeas corpus [pursuant to § 2241] in
      behalf of a prisoner who is authorized to apply for relief by motion
      pursuant to this [§ 2255], shall not be entertained if it appears that the
      applicant has failed to apply for relief, by motion, to the court which
      sentenced him, or that such court has denied him relief, unless it also
      appears that the remedy by motion is inadequate or ineffective to test
      the legality of his detention.

28 U.S.C. § 2255(e).

      To that end, the Court of Appeals for the Third Circuit has observed that

“[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which

federal prisoners can challenge their convictions or sentences that are allegedly in

violation of the Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002) (citing Davis v. United States, 417 U.S. 333, 343 (1974)). Section 2255(e)

specifically prohibits federal courts from entertaining a federal prisoner’s collateral

challenge by an application for habeas corpus unless the court finds that a Section

2255 motion is “inadequate or ineffective.” Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). This safety valve language in Section

2255(e) has been strictly construed. See Application of Galante, 437 F.2d 1164, 1165-

66 (3d Cir. 1971) (concluding that unfavorable legal standards in circuit where

sentencing court was located do not render Section 2255 remedy inadequate or

ineffective); Millan-Diaz v. Parker, 444 F.2d 95, 97 (3d Cir. 1971) (concluding that
                                           4
doubts about the administration of a Section 2255 motion in particular do not make

the remedy inadequate or ineffective); United States ex rel. Leguillou v. Davis, 212

F.3d 681, 684 (3d Cir. 1954) (holding that even if the sentencing court incorrectly

disposes of a proper motion under Section 2255, the appropriate remedy is an

appeal of that decision and not a habeas corpus petition).

      Importantly, Section 2255 is not inadequate or ineffective merely because the

sentencing court has previously denied relief. Dorsainvil, 119 F.3d at 251. Nor do

legislative limitations, such as statutes of limitation or gatekeeping provisions,

render the Section 2255 remedy inadequate or ineffective so as to authorize pursuit

of a habeas petition in this court. See, e.g., Cradle v. United States, 290 F.3d 536,

539 (3d Cir. 2002); United States v. Brooks, 230 F.3d 643, 647 (3d Cir. 2000);

Dorsainvil, 119 F.3d at 251. Rather, only when a prisoner is in the unusual position

of having no earlier opportunity to challenge his conviction or “is being detained for

conduct that has subsequently been rendered noncriminal by an intervening

Supreme Court decision” is Section 2255 “ineffective” for purposes of providing

collateral relief. Dorsainvil, 119 F.3d at 251-52.

      In seeking to overcome these § 2241 barriers, Sheehan contends that a § 2255

motion is inadequate or ineffective to test the legality of his detention because the

sentencing court “repeatedly defied the rulings of the Supreme Court, the 2nd

[C]ircuit’s Court of Appeals, refused to adhere to law, statute requirements,

procedure or even the Constitution, in what can only be inferred as a ‘winning at all

costs’ approach to justice.” (Doc. 10, at 2). Because Sheehan believes that the

sentencing court was biased, he challenges the decisions of the federal sentencing
                                            5
court, and seeks to raise claims that were already rejected by the sentencing court

in the instant § 2241 petition.

      Sheehan’s arguments do not fall within the narrow exception created by

Dorsainvil. Specifically, Sheehan does not allege that his claims are based on any

newly discovered evidence. Likewise, Sheehan has not established that an

intervening change in the substantive law has resulted in a conviction for conduct

which is no longer considered criminal, and he therefore cannot establish actual

innocence. See Dorsainvil, 119 F.3d at 251. Sheehan has also not presented any

facts to show that the denial of his habeas action would raise serious constitutional

issues. Additionally, it is clear that Sheehan raised certain claims contained in the

instant habeas petition in the § 2255 motion he filed in the Eastern District of New

York, and they were rejected by the sentencing court. Sheehan cannot seek further

relief in this court merely because his § 2255 motion was unsuccessful. The remedy

afforded under § 2241 is not an additional, alternative, or supplemental remedy to

that prescribed under § 2255. Consequently, the petition will be dismissed for lack

of jurisdiction. An authorized second or successive § 2255 motion in the Eastern

District of New York is a potential vehicle for relief on Sheehan’s claims, not a §

2241 petition in this court.




                                           6
III.   Conclusion

       Based on the foregoing, Sheehan’s petition (Doc. 1) for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 will be dismissed for lack of jurisdiction.

       An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:       September 24, 2019
